DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but are not persuasive.
Applicant’s arguments are directed towards Burkart and how the configuration of the instant invention is different than that of Burkart.  Applicant alleges that “as disclosed and claimed, the fixed machine support 4 has no gear or generator function”.  This limitation does not appear to be in claim 1.  Further, even if it was, Burkart is generally cited to teach standard wind turbine structure.  Winkelmann is cited to teach the limitations that Applicant’s arguments are directed towards. Paragraph 0042 of Winkelmann clearly recites “The planet carrier 28 is provided in a rotation-fixed manner relative to the machine frame 3.”  In this case the terms “rotation-fixed” and “torsionally rigid” are interpreted to mean the same thing.  If this is not the case, it is suggested for Applicant to include claim language to differentiate these two terms.  
Note, both Burkart and Winkelmann disclose a machine support and a planet carrier torsionally rigidly connected in the axial direction (Winkelmann is more similar to the configuration in the instant invention, thus Winkelmann is now relied upon for the rejection of said limitation).  Inherently, there must be a torsionally rigid coupling between the machine support and the planet carrier for this to be true.  Where the instant invention differs from the cited prior art is that in the instant invention, the torsionally rigid coupling appears to add a space between the machine support and the planet carrier.  It is suggested for Applicant to pursue this distinction. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Line ** recites “…the fixed machine support, which is…” as both “the planet carrier” and “the fixed machine support” are recited in the limitation preceding, “which” should specifically recite the limitation being referred to. 
The remaining claims are rejected due to their dependency to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart (US 2011/0068583), in view of Winkelmann (US 2012/0263594).
Regarding claim 1: Burkart discloses a drive train arrangement comprising: 
a rotor shaft (40, Fig. 2); 
a generator (30); and 
a gear (28) that is indirectly or directly connected to the rotor shaft and the generator, 
wherein the gear is at least partly or completely integrated in the rotor shaft (paragraphs 0012-0015 and as shown in Fig. 2),
the gear further comprises a planet carrier (46) connected to a fixed machine support (34) by a torsionally rigid coupling (48).
Burkart does not explicitly disclose wherein the torsionally rigid coupling is arranged axially between the machine support, which is fixed to a surrounding structure,  and the planet carrier, wherein the fixed machine support, which is fixed in place, is arranged between the generator and the gear as seen in an axial direction of the rotor shaft, and on which the generator is fixed directly on a one side and the gear indirectly or directly on a side located diametrically opposite.
However, Winkelmann discloses wherein the torsionally rigid coupling is arranged axially between the machine support (3, Fig. 9), which is fixed to a surrounding structure (24), and the planet carrier (78, not shown in the drawing but paragraph 0042 states the planet carrier and machine support are rotation fixedly or torsionally rigidly connected), 
wherein the fixed machine support (part of 3 that extends vertically in Fig. 2), which is fixed in place, is arranged between the generator (42) and the gear (20) as seen in an axial direction of the rotor shaft, and on which the generator is fixed directly on a one side and the gear indirectly or directly on a side located diametrically opposite (as shown in Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the coupling of Burkart to be arranged in the manner of Winkelmann in order to allow for a different configuration with a connection on the other side of the rotor. 
Regarding claim 3: Burkart discloses the gear is connected to the rotor shaft by a torsionally rigid coupling (56).
Regarding claim 4: Burkart discloses the rotor shaft is mounted by sliding bearings or rolling bearings (38) mounted on an outside of the rotor shaft (as shown in Fig. 2), but does not explicitly disclose the rotor shaft is mounted on the surrounding structure.
However, Winkelmann discloses the rotor shaft is mounted on the surrounding structure (paragraph 0044).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor shaft and bearings of Burkart to include the surrounding structure of Winkelmann in order to reinforce the connection. 
Regarding claim 5: Burkart discloses the generator is connected to a driveshaft (30) configured as an output shaft of the gear (paragraph 0021).
Regarding claim 6: Burkart discloses the gear is configured as a planetary gear (paragraph 0014).
Regarding claim 7: Burkart discloses the gear comprises: at least two planetary stages (at 58 and 50), internal gears of the at least two planetary stages are fixed to one another indirectly through housing components or directly and non-rotatably (via 66), as a result of which a sequential housing group of at least the internal gears is formed (as shown in Fig. 2).
Regarding claim 9: Burkart discloses the gear further comprises a sun (62), which for driving an output shaft of the gear, is coupled to the output shaft (as shown in Fig. 2).
Regarding claim 18: Burkart discloses the drive train arrangement is for a wind power plant (Fig. 1).
Regarding claim 20: Burkart discloses a generator and a machine support but does not explicitly disclose the generator is directly connected to the machine support.
However, Winkelmann discloses the generator is directly connected to the machine support (via unlabeled arms in Fig. 9 leading from 34 to 3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator and machine support of Burkart to be directly connected, as disclosed by Winkelmann in order to simplify the design. 
Regarding claim 21: Burkart discloses a torsionally rigid coupling but does not explicitly disclose the torsionally rigid coupling is arranged axially adjacent the rotor shaft.
However, Winkelmann discloses the torsionally rigid coupling (between 3 and 77, Fig. 9) is axially adjacent the rotor shaft (11).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the coupling of Burkart to be arranged in the manner of Winkelmann in order to allow for a different configuration with a connection on the other side of the rotor. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart and Winkelmann as applied to claim 5 above, further in view of Hosle (US 2002/0049108).
Regarding claim 10: Burkart discloses the output shaft of the gear is indirectly or directly connected to the generator by a coupling, but does not explicitly disclose a flexible coupling.
However, Hosle discloses a flexible coupling (paragraph 0028).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the coupling of Burkart to be flexible, as disclosed by Hosle, in order to mitigate nonuniform wind conditions (paragraph 0028).
Regarding claim 11: Burkart as modified by Hosle discloses a flexible coupling, Burkart further discloses one of the flexible coupling or an intermediate shaft (64) connected with the coupling projects through a central opening (opening in 46 that has 82 going through) in a machine support (46) and is connected to the generator (30).
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart, Winkelmann, and Hosle as applied to claims 10 and 11 above, and further in view of Hehenberger (US 2013/0090203).
Regarding claim 12: Burkart, as modified by Hosle disclose a flexible coupling at a shaft leading from a gear to a generator but do not explicitly disclose a braking device arranged between the flexible coupling and the generator.
However, Hehenberger discloses a braking device (4, Fig. 1) between a planetary gear and a generator.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Regarding claim 13: Burkart discloses a wind turbine but does not explicitly disclose a breaking device.
However, Hehenberger discloses the braking device comprises: 
a brake disc (4); and 
a brake (inherent to operate the brake disc).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Regarding claim 14: Burkart, as modified by Hosle disclose a flexible coupling at a shaft leading from a gear to a generator but do not explicitly disclose the braking device is directly connected to a machine support and indirectly or directly to the flexible coupling.
However, the braking device is directly connected to a machine support (inherent as it must remain stationary) and indirectly or directly to the flexible coupling (via the shaft).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Regarding claim 15: Burkart, as modified by Hosle disclose a flexible coupling at a shaft leading from a gear to a generator but do not explicitly disclose a braking device arranged between the flexible coupling and the generator.
However, Hehenberger discloses a braking device (4, Fig. 1) between a planetary gear and a generator.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Regarding claim 16: Burkart discloses a wind turbine but does not explicitly disclose a breaking device.
However, Hehenberger discloses the braking device comprises: 
a brake disc (4); and 
a brake (inherent to operate the brake disc).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Regarding claim 17: Burkart, as modified by Hosle disclose a flexible coupling at a shaft leading from a gear to a generator but do not explicitly disclose the braking device is directly connected to a machine support and indirectly or directly to the flexible coupling.
However, the braking device is directly connected to the machine support (inherent as it must remain stationary) and indirectly or directly to the flexible coupling (via the shaft).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burkart and Winkelmann as applied to claim 4 above, further in view of Vath et al. (“Vath”; US 2014/0221144).
Regarding claim 19: Burkart discloses the surrounding structure, but does not explicitly disclose the surrounding structure is nonrotatably attached to the fixed machine support.
However, Vath discloses the surrounding structure (housing 23 and 24) is nonrotatably attached to the fixed machine support (as it is integrated with 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the surrounding structure to include the fixed structure of Vath in order to better support the shaft. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832